DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2020, in pages 4-11 have been fully considered but they are not persuasive. 
Argument: The Applicant argues that none of the cited references disclose that “the lateral has an edge segment between the first radar module and the second radar module; the first detection range and the second detection range overlap in the area outside the vehicle aligned with the edge segment” and “the first radar module is located in the first detection range”, as in the cited reference there is a dead space between the two sections of object detection.
Response: The Examiner acknowledges that the term “cone like” describing the first detection range and the second detection range is deleted in claim 1; the features of “the first radar signal has a first imaginary signal line extends outward from a center of the first detection range” and “the second radar signal has a second imaginary signal line extends outward from a center of the second detection range” are moved from claim 1 to claim 2; claim 1 is further amended to incorporate the features of the first radar module is located in the second detection range, and the second radar module is located in the first detection range” are added into claim 1. 

Amended claim 1 has added limitation “the first radar module is located in the second detection range, and the second radar module is located in the first detection range”, which changed the scope of invention. Claim 1 is now rejected further in view of Fischer (US2019/0120951).
Cancellation of Claim 3 has been acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haberland et al. (US 2008/0211708 A1), in view of Hiramaki et al. (US 2015/0138011 A1), and further in view of Fischer (US 2019/0120951 A1).
Regarding Claim 1, Haberland et al. (‘708) discloses  “an in-vehicle radar detection system [paragraph 2: radar system for use in a motor vehicle], comprising: 
a first radar module, being mounted at a vehicle, and giving a first radar signal [paragraph 44: Figure 1: the sensor modules 110a, 110b are arranged in a rear area 200a of a motor vehicle indicated by the rectangle 200], 
wherein the first radar signal has a first detection range extending outward from the first radar module [paragraph 45: Figure 1: the rightmost main lobe for the sensor 110a…each of the radar sensors or their antennas features a controllable directional pattern, and in this way can produce comparatively narrow main lobes  in order to respectively monitor only a partial area of the detection range A, B that is assigned to the respective sensor module 110a, 110b…as an example, three possible main lobes are indicated for the radar sensor of the first sensor module 110a], and 
a second radar module, being mounted at and separated from the first radar module [paragraph 44: Figure 1: the sensor modules 110a, 110b are arranged in a rear area 200a of a motor vehicle (and seen separated)], and 
giving a second radar signal, wherein the second radar signal has a second detection range extending outward from the second radar module [paragraph 45: Figure 1: the leftmost main lobe for the sensor 110b…each of the radar sensors or their antennas features a controllable directional pattern, and in this way can produce comparatively narrow main lobes in order to respectively monitor only a partial area of the detection range A, B that is assigned to the respective sensor module 110a, 110b…as an example, three possible main lobes are indicated for the radar sensor of the second sensor module 110b].”
Haberland et al. (‘708) discloses that a first radar module and a second radar module being mounted on a vehicle on one side and are separated. However, Haberland et al. (‘708) does not explicitly disclose that “a first radar module, being mounted at one lateral of a vehicle, a second radar module, being mounted at the lateral.”
In the same field of endeavor, Hiramaki et al. (‘011) teaches “a first radar module, being mounted at one lateral of a vehicle”, “a second radar module, being mounted at the lateral [Figure 1: sensors 11F, 11R]; [paragraph 5: using an ultrasonic sensor having a sensing area having a conical shape…ultrasonic sensor is attached to a vehicle body lateral face]; [paragraph 47: each of these object detecting sections 11 can be constituted by using e.g. a laser radar].”
a first radar module, being mounted at one lateral of a vehicle”, “a second radar module, being mounted at the lateral,” as taught by Hiramaki et al. (‘011) for the purpose of identifying two corner portions of the non-self-vehicle, and the target parking space setting section is configured to set a front end position of the target parking space by causing a center portion between the two identified corner portions to move parallel with a movement path until it reaches a position of detection of the corner portions by the self-vehicle [Hiramaki et al. (‘011) – paragraph 23].
Haberland et al. (‘708) further discloses “the lateral has an edge segment between the first radar module and the second radar module [Figure 1: horizontal edge between two sensors 110a, 110b]; the first detection range and the second detection range overlap in an area outside the vehicle aligned with the edge segment [Figure 1: detection range A and Detection range B overlaps in detection range C, which is outside the horizontal edge between two sensors 110a, 110b on vehicle 200].”
Haberland et al. (‘708)/Hiramaki et al. (‘011) does not explicitly disclose “the first radar module is located in the second detection range, and the second radar module is located in the first detection range.”
Fischer (‘951) is in the field of vehicle radar with sensors with overlapping field of view. Fischer (‘951) teaches “the first radar module is located in the second detection range, and the second radar module is located in the first detection range [paragraph 26: Figure 1: the field of view 32 of the left corner radar sensor 26 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Haberland et al. (‘708)/Hiramaki et al. (‘011) to have “the first radar module is located in the second detection range, and the second radar module is located in the first detection range,” as taught by Fischer (‘951) to monitor the presence of an object in the common field of view of the of each radar sensor more precisely [Fischer (‘951) – Abstract].
Regarding Claim 4, which is dependent on independent claim 1, Haberland et al. (‘708)/Hiramaki et al. (‘011)/Fischer (‘951) discloses all the claimed invention.
Haberland et al. (‘708) further discloses “a controller electrically connected to the first radar module and the second radar module [paragraph 33: a control unit for a radar system for use in a motor vehicle…the radar system has at least one first sensor module having a first detection range and at least one second sensor module having a second detection range]; [paragraph 74: Figure 4: data bus 130, as provided in the schematically depicted radar system 100 shown in FIG. 4 for communication by the individual sensor modules 110a, 110b with a central control unit 120], 
wherein the controller controls the first radar module to give the first radar signal, and controls the second radar module to give the second radar signal [paragraph 74: Figure 4: data bus 130, as provided in the schematically depicted radar , and 
the controller has an exclusion module, which makes the second radar module ignored in the first detection range and make the first radar module ignored in the second detection range [paragraph 28: during the synchronization of a sensor module, at least restricted operation of the radar system occurs, in that sensor modules that are not in a monitoring mode can collect data concerning any obstacles or similar phenomena that might be present]; [paragraph 62: in some forms, in order to prevent both sensor modules 110a, 110b from simultaneously returning to the monitoring mode 305 during cyclical monitoring of partial areas of the respective detection range A, B, and after detection of crosstalk, the pertinent sensor module 110a, 110b, will initially remain for a randomly determined holding time or number of cycles in its normal operation 320, before it shifts into monitoring mode 305…in this way, it is ensured that the sensor module 110a that shifts first in a randomly determined manner via status transition 320a into its monitoring mode 305 can effect synchronization once again, while the other sensor module 110b remains in its normal operation 320]; [paragraph 27: a sensor module can cyclically survey its entire detection range by adjusting a relatively narrow main lobe for the directional pattern of its radar sensor, which is swept successively over the different partial areas of the entire detection range…in this variation of the present disclosure, actual overlapping of the detection ranges of adjacent sensor modules occurs only at points in time when the respective .
Regarding Claim 5, which is dependent on independent claim 1, Haberland et al. (‘708)/Hiramaki et al. (‘011)/Fischer (‘951) discloses all the claimed invention. Haberland et al. (‘708) further discloses “the first detection range has a first outer border and a first inner border [Figure 3: first detection range for transmitter receivers 12A has outer border on the right of the figure, inner border towards transmitter receivers 12B],
 in which the first outer border extends from the first radar module toward an outside of the vehicle [Figure 3: first detection range for transmitter receivers 12A has outer border on the right of the figure, extending outwards], and 
the first inner border extends from the first radar module toward the second radar module along the edge segment [Figure 3: first detection range for transmitter receivers 12A has inner border towards transmitter receivers 12B, which is along the same horizontal edge segment as 12A]”.
Regarding Claim 6, which is dependent on dependent claim 5, Haberland et al. (‘708)/Hiramaki et al. (‘011)/Fischer (‘951) discloses all the claimed invention. Haberland et al. (‘708) further discloses “the second detection range has a second outer border and a second inner border [Figure 3: first detection range for transmitter receivers 12B has outer border on the left of the figure, inner border towards transmitter receivers 12A], 
in which the second outer border extends from the second radar module toward the outside of the vehicle [Figure 3: first detection range for transmitter receivers 12B has outer border on the left of the figure, extending outwards], and 
the second inner border extends from the second radar module toward the first radar module along the edge segment [Figure 3: first detection range for transmitter receivers 12B has inner border towards transmitter receivers 12A, which is along the same horizontal edge segment as 12B]”.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haberland et al. (US 2008/0211708 A1)/Hiramaki et al. (US 2015/0138011 A1)/Fischer (US 2019/0120951 A1), in view of Yoneda (US 2005/0046606 A1).
Regarding Claim 2, which is dependent on independent claim 1, Haberland et al. (‘708)/Hiramaki et al. (‘011)/Fischer (‘951) discloses all the claimed invention. 
Haberland et al. (‘708) describes that actual overlapping of the detection ranges of adjacent sensor modules occurs only at points in time when the respective main lobes of adjacent radar sensors engage the partial areas of their detection ranges that lie within the overlapping area of the detection ranges of the adjacent sensor modules (paragraph 21); the radar sensors or their respective sensor modules 110a, 110b, are designed in such a way that the detection ranges A, B of the sensor modules 110a, 110b overlap in an overlapping area designated in FIG. 1 with the reference letter C…the directional diagram the directional patterns of the corresponding radar sensors assume, for example, a configuration indicated by the main lobes extending into the overlapping area C according to FIG. 1, in which configuration they cover at least one  Haberland et al. (‘708) does not explicitly disclose “the first radar signal has a first imaginary signal line extending outward from a center of the first detection range, the second radar signal has a second imaginary signal line extending outward from a center of the second detection range, and the first imaginary signal line and the second imaginary signal line intersect each other in a top-down orthographic projection of the vehicle.”
In the same field of endeavor, Yoneda (‘606) teaches “the first radar signal has a first imaginary signal line extending outward from a center of the first detection range, the second radar signal has a second imaginary signal line extending outward from a center of the second detection range [paragraph 62: Figure 4: an arc 21a with the transmitter-receiver 12A as center and the distance to the object C as radius, an arc 22a with the transmitter-receiver 12B as center and the distance to the object C as radius and an elliptic curve 23a passing through the object C with the two transmitter-receivers 12A and 12B as center (or a trail of points at which the sum of the distance from the transmitter-receiver 12A and that from the transmitter-receiver 12B (the reception distances shown by the dash-dot line and the broken line) is constant)]”, and
the first imaginary signal line and the second imaginary signal line intersect each other in a top-down orthographic projection of the vehicle [paragraph 57: Figure 3: finds points of intersection of an arc 21 with the transmitter-receiver 12A as center and the distance to the object A as radius, an arc 22 with the transmitter-receiver 12B as center and the distance to the object A as radius and an .
Examiner’s Note: Paragraph 22 of the current application describes, “The first imaginary signal line 12 and the second imaginary signal line 22 intersect each other in a top-down orthographic projection of the vehicle 1. In other words, the first imaginary signal line 12 and the second imaginary signal line 22 intersect each other in a horizontal plane, as shown in FIG. 3”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Haberland et al. (‘708)/Hiramaki et al. (‘011)/ Fischer (‘951) to have “the first radar signal has a first imaginary signal line extending outward from a center of the first detection range, the second radar signal has a second imaginary signal line extending outward from a center of the second detection range, and the first imaginary signal line and the second imaginary signal line intersect each other in a top-down orthographic projection of the vehicle”, as taught by Yoneda (‘606) for the purpose of having a preventive safety system for avoiding a collision with an obstacle such as a vehicle or a pedestrian, a passenger protection system for protecting occupants in a collision with an obstacle and the like, and by appropriately determining the number and/or size of detected objects, these systems can be controlled with attention to every detail, resulting in an enhanced precision of system operation [Yoneda (‘606) – paragraph 99].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haberland et al. (US 2008/0211708 A1)/Hiramaki et al. (US 2015/0138011 A1)/Fischer (US 2019/0120951 A1), and further in view of McDade (US 6,121,916).
Regarding Claim 7, which is dependent on dependent claim 6, Haberland et al. (‘708)/Hiramaki et al. (‘011)/Fischer (‘951) discloses all the claimed invention.
However, Haberland et al. (‘708) does not explicitly disclose “the first outer border and the first inner border jointly define a first angle at center that is greater than 0 degree and smaller than 45 degrees, and the second outer border and the second inner border jointly define a second angle at center that is greater than 0 degree and smaller than 45 degrees”.
Nevertheless, McDade (‘916) teaches “the first outer border and the first inner border jointly define a first angle at center that is greater than 0 degree and smaller than 45 degrees [Figure 1]; [column 4 lines 40-62: beam width, 
    PNG
    media_image1.png
    14
    12
    media_image1.png
    Greyscale
, of preferably approximately  
    PNG
    media_image2.png
    16
    48
    media_image2.png
    Greyscale
], and 
the second outer border and the second inner border jointly define a second angle at center that is greater than 0 degree and smaller than 45 degrees [Figure 1]; [Figure 12]; [column 4 lines 40-62: beam width, 
    PNG
    media_image1.png
    14
    12
    media_image1.png
    Greyscale
, of preferably approximately  
    PNG
    media_image2.png
    16
    48
    media_image2.png
    Greyscale
]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Haberland et al. (‘708)/Hiramaki et al. (‘011)/Fischer (‘951) to have “the first outer border and the first inner border jointly define a first angle at center that is greater than 0 degree and smaller than 45 degrees, and the second outer border and the second inner border jointly define a second angle at center that is greater than 0 degree and smaller than 45 degrees,” as taught by McDade (‘916) for the purpose of detecting vehicles on a roadway, and more particularly to a side-looking radar system and method for distinguishing objects in a host vehicle's blind spot that are moving along with the host vehicle from objects that pass through the blind spot and are stationary with respect to earth [McDade (‘916) – column 1 lines 7-12].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haberland et al. (US 2008/0211708 A1)/Hiramaki et al. (US 2015/0138011 A1)/Fischer (US 2019/0120951 A1)/Yoneda (US 2005/0046606 A1), and further in view of Kubertschak et al. (US 2020/0025873 A1).
Regarding Claim 8, which is dependent on dependent claim 2, Haberland et al. (‘708)/Yoneda (‘606)/Hiramaki et al. (‘011)/Fischer (‘951) discloses all the claimed invention. 
the first radar module and the second radar module are mounted at an identical altitude”.
In the same field of endeavor, Kubertschak et al. (‘873) teaches “the first radar module and the second radar module are mounted at an identical altitude [paragraph 29: several first sensors of the multiple sensors are disposed at a respective first height]; [Figure 1]; [Figure 2]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Haberland et al. (‘708)/Yoneda (‘606)/Hiramaki et al. (‘011)/Fischer (‘951) to have “the first radar module and the second radar module are mounted at an identical altitude,” as taught by Kubertschak et al. (‘873) for the purpose of achieving a uniform height of the entire detection range in the vertical direction [Kubertschak et al. (‘873) – paragraph 29].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyons et al. (US 5,867,536) discloses wide-angle static and positional anticipatory object detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648